DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
Information Disclosure Statement
	The information disclosure statement (IDS) filed on 5/11/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
1-7, 10-13, and 15-21 are allowed in view of the updated search conducted, prosecution history, and the amendment to claim 1 and remarks filed 1/8/2021 which were sufficient to overcome the rejection of claim 1.
	In an updated prior art search, examiner identified:
 	Puls et al. (US 20170172908 A1) drawn to shelf-stable cosmetic agents for temporarily shaping keratin fibers (abstract), wherein the composition of Example 1 comprises Aerosil R 812 S (INCI: Silica Silylate) 0.35 % by weight and water from about 0.5 to about 90 wt. % [0057], and embodiments can comprise film-forming polymer (f) in a total amount of about 1 to about 60 wt. % [0058], wherein siloxanes are suitable as film-forming polymers, wherein preferred siloxanes include polydimethylsiloxane [0060].
 	However, the updated prior art search did not disclose a reference that teaches a cosmetic agent comprising each of the limitations of 50-90% by weight water, 5-30% by weight of a hydrophobically modified silicon dioxide, and 2-30% by weight particles comprising a silicone elastomer, each based on the total weight of the cosmetic agent.
Further, there is insufficient motivation to combine the prior art individually or in combination with the newly identified art to teach or make obvious each of the limitations of the claimed invention.
	Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-7, 10-13, and 15-21 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615